Citation Nr: 0202428	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disorder. 

(The issue of entitlement to an increased (compensable) 
evaluation for infectious hepatitis, will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) evaluation for 
infectious hepatitis pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an April 1997 decision, the Board denied entitlement 
to service connection for a stomach disorder.

2.  Evidence added to the record since the April 1997 Board 
decision which is new is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a stomach 
disorder.

3.  A stomach disability was not manifested during the 
veteran's active military service, or peptic ulcer disease 
within one year of discharge from such service.  The 
veteran's stomach disability is not otherwise related to his 
active military service.



CONCLUSIONS OF LAW

1.  The April 1997 Board decision which denied entitlement to 
service connection for a stomach disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 3.105(a) (2001).

2.  Evidence received since the April 1997 Board decision 
pertinent to the issue of service connection for a stomach 
disorder is new and material, and the veteran's claim is 
reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  A stomach disorder was not incurred in or aggravated by 
service nor may a peptic ulcer be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113 1110, 5103A, 5107 
(West. 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  

While the VCAA and the regulations implementing the VCAA 
provide in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply to 
claims to reopen a finally adjudicated claim filed after 
November 9, 2000 only if new and material evidence is 
presented or secured since the claim was disallowed.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The provisions of the VCAA do not 
require VA to reopen a claim which has been finally 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication on the merits of the 
reopened claim for service connection for a stomach disorder.  
In this case, the Board notes that collectively, in a 
Statement of the Case and a letter to the veteran, both dated 
in March 2001, the RO informed the appellant of the VCAA, 
requested that he submit evidence which would support his 
claim, and notified the appellant of the requirements needed 
to establish entitlement to service connection for a stomach 
disorder.  In this regard, the RO specifically informed the 
appellant in their March 2001 letter that there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
disability and service in order to prevail on a service 
connection claim.  In response, in his substantive appeal, 
received by the RO in April 2001, the veteran indicated that 
the RO had all records necessary to support his claim.  He 
did not request a hearing.  In addition, all available 
records have been associated with the assembled record.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that would support the 
appellant's claim.  Therefore, the Board may proceed with its 
appellate review without prejudice to the appellant.  See 38 
C.F.R.§3.159(c)(4(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Bernard v. Brown, 4 Vet. App. 384 (1993).  
The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
stomach disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in a final Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7104 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  The 
Board initially notes that the decision in Hodge v. West, 155 
F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. § 3.156(a) 
is for application rather than the definition of "new and 
material" evidence enunciated by the United State Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome).  The 
Board notes, however, that the March 2001 Statement of the 
Case provided the appellant with the appropriate laws and 
regulations pertaining to his claim, including citation to 38 
C.F.R. § 3.156.  The Board therefore concludes that a remand 
of the appellant's case is not warranted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

In this case, the Board initially denied entitlement to 
service connection for a stomach disorder in an April 1997 
decision.  In June 1999, the appellant filed a new 
application for the aforementioned disorder with the 
Cleveland, Ohio RO.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is any evidence added to the 
record following the Board's April 1997 decision.

Evidence that was of record at the time of the Board's April 
1997 decision included the veteran's service medical records 
reflecting a diagnosis of viral gastroenteritis in December 
1968.  A November 1969 separation examination report revealed 
no complaints, clinical findings or abnormalities of the 
gastrointestinal system.  

Also of record at the time of the Board's April 1997 decision 
were numerous VA and private medical reports, dating from 
1989 to 1993, which are negative for any clinical evidence of 
a stomach disorder.  In this regard, when examined by VA in 
September 1989 and February and November 1993, there was no 
evidence of any digestive or gastrointestinal disability.  

Evidence subsequent to the Board's April 1997 decision 
includes VA and private medical evidence dating from 1991-
1999, reflecting a diagnosis of acute gastritis, Crohn's 
gastritis, dyspepsia, and gastroesophageal reflux disease 
(GERD). 

The Board finds that the evidence received since its April 
1997 decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  In this regard, the relevant evidence 
received since the April 1997 rating decision shows the 
veteran was assessed with the following: Crohn's gastritis, 
dyspepsia, and gastroesophageal reflux disease gastritis and 
GERD.  These records, when considered in conjunction with 
evidence previously of record show that the veteran currently 
has a stomach disorder and this constitutes evidence that is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran's 
claim of entitlement to service connection for a stomach 
disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

As the Board has reopened the veteran's claim, it must 
ascertain whether the duty to assist has been satisfied 
before considering the claim on the merits.  The Board notes 
that as discussed earlier in this decision, the VCAA was 
enacted during the pendency of this appeal, which essentially 
provides for a heightened duty to assist claimants to 
establish claims for VA benefits.  As noted in the 
Introduction section of the decision, the Board has reviewed 
the present case, and finds that all relevant medical records 
appear to have been associated with the claims file, such 
that a disposition can be made in this case.

According to VA law, service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established by presumption for 
certain chronic diseases specified by statute, including 
peptic ulcers (gastric or duodenal), if evidence establishes 
that they were manifest to a compensable within one year from 
the date of service separation.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b). Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records disclose that the veteran had 
viral gastroenteritis in December 1968.  However, the 
remainder of the veteran's service medical records contain no 
findings or diagnosis of a chronic stomach disorder.  
Moreover, there is no post-service medical evidence of any 
stomach disorder until the early 1990's, decades after 
service discharge.  There is no indication in the medical 
evidence of record that the veteran's current stomach 
disorder was present in service or is etiologically related 
to service or that an ulcer was manifested to a compensable 
degree within a year of discharge from service.  Therefore, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a stomach disorder.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a stomach 
disorder.  To this extent, the appeal is granted.

Service connection for a stomach disorder is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

